DETAILED ACTION
Claims 11-12, 17 and 21-23 are considered in this office action and have been allowed over prior art search. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kevin Zimmer on 05/20/2021.
The application has been amended as follows: 
Please Cancel Claim 18. 

 				Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance.
	Claims 11-12, 17 and 21-23 are allowable over prior art search. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art of record are :
1) Topchy et al. (US20140257969) discloses methods and apparatus to measure exposure to mobile advertisements are disclosed. An example apparatus includes a panelist database 
2) Fridman et al. (US20020112026) discloses the number of showings desired for different messages within corresponding remaining time periods is used in selecting which message to show at a given time and/or location. The showings can be on public displays, including vehicle mounted displays. The number of desired exposures remaining for a message can be based on an estimate of the number of people or types of people reached by its prior showings. Such estimates can be based on information derived from sensors near the time and place of the prior showings and/or from less-real-time, previously derived data relating to such times and places. Which message is selected for a given time and/or place can be based on the relative degree to which viewership attributes desired for the showing of different messages match attributes associated with the given time and/or location.

3) McDonald et al. (US 2006/0053110) which discloses methods, systems and programs for estimating exposure to outdoor advertising are provided. In certain embodiments, exposure data is produced based on respondent data and traffic data. In certain embodiments, exposure data is produced based on outdoor inventory data and traffic data. 

Regarding Independent Claims 11 and 23 the prior art does not discloses  method for estimating visual impressions of a vehicle configured with exterior graphic messaging intended for viewing by occupants of other vehicles, the method including: receiving, from a server, vehicle mobility data generated by a mobile device application of a mobile device associated with the vehicle wherein the mobility data includes data specifying locations of the vehicle at associated times; storing traffic volume data in association with a plurality of road segments defined in a segment mile database table; identifying a set of road segments traversed by the vehicle by tracking, using the mobility data, a percentage of each of the road segments traversed by the vehicle wherein the tracking includes determining that at least one of the set of road segments was only partially traversed by the vehicle; determining an estimated number of visual impressions by using the percentage of each of the road segments traversed by the vehicle in conjunction with portions of the traffic volume data concerning numbers of the other vehicles present within parts of the road segments at times which the vehicle was positioned within the parts of the road segments; generating visual impression information based at least in part upon the estimated number of visual impressions; and providing the visual impression information for display by a display device.   
All the claims dependent upon the independent claims listed above are also hereby subject for allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDHESH K JHA/Primary Examiner, Art Unit 3668